Appeal by defendant, as limited by his brief, from two sentences of the County Court, Nassau County, both imposed June 21, 1974, convicting him of conspiracy in the third degree (one count) and promoting gambling in the first degree (two counts), upon his pleas of guilty. Sentences modified, in the interest of justice, by (1) deleting the provision in the sentence imposed under Indictment No. 35974/1972 that it is to be served "after” the sentence imposed under Indictment No. 36005/1972 and (2) inserting a provision in each sentence under review that all such sentences are to be served concurrently. As so modified, sentences affirmed. Following defendant’s plea of guilty to the crimes of conspiracy in the third degree (one count) under Indictment No. 36005/1972 and promoting gambling in the first degree (two counts) under Indictment No. 35974/1972, the court sentenced him to a determinate term of one year in the Nassau County jail on the conspiracy conviction and one year in the same institution on each of the gambling counts. The sentences imposed for the gambling offenses were to run concurrently with each other and to be served subsequent to the completion of the sentence imposed for the crime of conspiracy. The sentences imposed should have been concurrent. We look with disfavor upon consecutive sentences to be served in the county jail. Cohalan, Christ and *884Shapiro, JJ., concur; Latham, Acting P. J., and Munder, J., dissent and vote to affirm the sentences.